Exhibit 10.22
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT is dated as of January 15th,
2009, among CHROMCRAFT REVINGTON, INC., a Delaware corporation (“Chromcraft,”
“Borrower Representative” or “Borrower”), the financial institutions party to
this Agreement from time to time as lenders (collectively, “Lenders”), and BANK
OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
R E C I T A L S:
WHEREAS, Borrower (and its predecessors-in-interest by merger), Agent and
Lenders entered into that certain Loan and Security Agreement dated June 22,
2007 (said Loan and Security Agreement is hereinafter referred to as the “Loan
Agreement”); and
WHEREAS, Borrower has requested Agent and Lenders to amend the Loan Agreement as
provided for herein and Agent and Lenders are willing to so amend the Loan
Agreement;
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
1. Definitions. All capitalized terms used herein without definition shall have
the meaning contained in the Loan Agreement.
2. Consolidated Financial Statements. The provisions of Section 10.1.2
(Financial and Other Information) (a), (b) and (c) notwithstanding, Borrower
shall only be and shall only have been required to deliver annual, quarterly and
monthly financial statements on a consolidated basis and not on a consolidated
and consolidating basis. The references to Section 9.1.8 shall be deemed to be
references only to consolidated financial statements and not to consolidating
financial statements.
3. Commitment Reduction. Borrower, Agent and Lenders acknowledge and agree
Borrower has reduced the Revolver Commitment from $35,000,000 to $30,000,000.
4. Conditions Precedent. This First Amendment shall become effective when
Borrower, Agent and Lenders shall have executed and delivered to each other this
First Amendment.
5. Reaffirmation of Representations and Warranties. Borrower hereby reaffirms
each of the warranties and representations contained in the Loan Agreement and
the Loan Documents as if each such representation and warranty were made on the
date hereof. Further, Borrower represents and warrants to Agent and Lenders that
as of the date hereof, there are no existing and continuing Defaults or Events
of Default.

 

 



--------------------------------------------------------------------------------



 



6. Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the successors and assigns of Borrower, Agent and each Lender
permitted under Section 13 of the Loan Agreement.
7. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois without giving effect to any
conflict of law principles (but giving effect to Federal laws relating to
national banks).
8. Execution in Counterparts. This First Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
9. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Loan Agreement shall remain in full force and effect.
(Signature Page Follows)

 

2



--------------------------------------------------------------------------------



 



(Signature Page to First Amendment to Loan and Security Agreement)
IN WITNESS WHEREOF, this First Amendment has been duly executed as of the day
and year specified at the beginning hereof.

          BORROWER:   CHROMCRAFT REVINGTON, INC., a
Delaware corporation
 
       
 
  By:   /s/ Myron D. Hamas
 
       
 
      Myron D. Hamas
 
      Vice President-Finance

 

 



--------------------------------------------------------------------------------



 



(Signature Page to First Amendment to Loan and Security Agreement)

              AGENT AND LENDERS:   BANK OF AMERICA, N.A.,
as Agent and Lender
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
         
 
 

 

 